DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 06/24/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious bur.  This is not found persuasive because:
the mutually exclusive features require time and resources far in excess of that available for the processing of a single application. Note that a proper search in accordance with principles of compact prosecution includes not only the claimed features but also those features that could reasonably be expected to be amended into the claims later in prosecution (e.g., the features shown in the figures or described in the written description). Accordingly, the numerous species cannot be examined in a single application without express admission that the species are "obvious variants" of one another.
Note that examination burden is not limited only to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc. The burden of which multiplies as a function of the number of patentably distinct species under examination. 

The requirement is still deemed proper and is therefore made FINAL.

Applicant asserts claims 1-8, 12 and 13 are readable on the provisionally elected species. However, claim 8 requires “a top board”, a feature not found in elected species I but in elected species II. Therefore, claim 8 has been withdrawn from further consideration.

Status of Claims
	This Office Action is in response to the application filed on 10/28/2020. Claims 1-13 are presently pending and are presented for examination.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected spec, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/24/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 10/28/2020, 03/30/2021 and 06/07/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haaf (EP 3498430 A1).
Regarding claim 1, Haaf discloses a parallel link robot system (see Fig. 4) comprising: at least one parallel link robot (50b) configured to pick a workpiece (P) in a first working region (region of 101) and place the workpiece in a second working region (region of 102), the at least one parallel link robot comprising: a base (see Fig. 1a, 1) having an axis (1’); a movable portion (2) movable relatively to the base along the axis so as to pick and place the workpiece (see Fig. 1a); first (see Fig. 2a, 3), second (4) and third (5) arms provided to project outwardly in a radial direction with respect to the axis and arranged around the axis (see Fig. 2a) to form a first angle (α2) between the first arm and the second arm, a second angle (α3) between the second arm and the third arm, and a third angle (α1) between the third arm and the first arm, each of the first, second and third arms connecting the base and the movable part to move the movable part along the axis (see Fig. 1a); the third angle being less than 120 degrees (see Fig. 2a, wherein α1 is less than 120 degrees), the first angle and the second angle being equal to each other (see Fig. 2a, wherein α2 and α3 are equal); and the first arm and the third arm being positioned on a side of the first working region with respect to the axis (see Fig. 4, wherein arms 3 and 5 of 50b are on the side of the region of 101), the second arm being positioned on a side of the second working region with respect to the axis (see Fig. 4, wherein arm 4 of 50b is on the side of the region of 102).
Regarding claim 2, Haaf discloses the at least one parallel link robot (see Fig. 4, 50b) includes first (5b) and second (50d) parallel link robots which are provided such that the second arm of the first parallel link robot and the second arm of the second 30Attorney Docket No.: YSK-P0325 parallel link robot are parallel (see Fig. 4).
Regarding claim 3, Haaf discloses a first conveying device (101) configured to convey the workpiece (P) along a course including the first working region (region of 101), wherein the at least one parallel link robot (50b) is provided such that the first and third arms are positioned on a side of the first conveying device with respect to the axis (see Fig. 4).
Regarding claim 4, Haaf discloses a second conveying device (102) configured to convey the workpiece (P) along a course including the second working region (region of 102), wherein the at least one parallel link robot (50b) is provided such that the second arm is positioned on a side of the second conveying device with respect to the axis (see Fig. 4).
Regarding claim 12, Haaf discloses a parallel link robot (see Fig. 4, 50b) comprising: a base (see Fig. 1a, 1) having an axis (1’); a movable portion (2) which is movable relatively to the base along the axis so as to pick a workpiece (P) in a first working region (region of 101) and place the workpiece in a second working region (region of 102); first (3), second (4) and third (5) arms provided to project outwardly in a radial direction with respect to the axis and arranged around the axis (see Fig. 2a) to form a first angle (α2) between the first arm and the second arm, a second angle (α3) between the second arm and the third arm, and a third angle (α1) between the third arm and the first arm, each of the first, second and third arms connecting the base and the movable part to move the movable part along the axis (see Fig. 1a); the third angle being less than 120 degrees (see Fig. 2a, wherein α1 is less than 120 degrees), the first angle and the second angle being equal to each other (see Fig. 2a, wherein α2 and α3 are equal); and the first arm and the third arm being positioned on a side of the first working region with respect to the axis (see Fig. 4, wherein arms 3 and 5 of 50b are on the side of the region of 101), the second arm being positioned on a side of the second working region with respect to the axis (see Fig. 4, wherein arm 4 of 50b is on the side of the region of 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaf (EP 3498430 A1) in view of Izumi (US 20120323357 A1).
Regarding claim 5, Haaf fails to disclose a camera configured to capture, at a position upstream of the first working region, an image of the workpiece which is conveyed by the first conveying device; an image processor configured to process the image obtained by the camera; and a first operation controller configured to control the at least one parallel link robot in accordance with a result of the image processor. However, Izumi teaches a camera (see Fig. 1, 3) configured to capture, at a position upstream of the first working region (left side of 11 in Fig. 1), an image of the workpiece (W) which is conveyed by the first conveying device (11); an image processor (see Fig. 2, 511, 512) configured to process the image obtained by the camera; and a first operation controller (513) configured to control the at least one parallel link robot (2a) in accordance with a result of the image processor (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Haaf with a camera, as taught by Izumi, to detect and relay a position of the workpiece to the robot so the robot can perform an operation on the workpiece (see paragraph [0026]); to provide more accurate positional information to the robot than traditional positional sensors.

Claim 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haaf (EP 3498430 A1) in view of Mihara (US 20140360306 A1).
Regarding claim 6, Haaf discloses the at least one parallel link robot (see Fig. 4, 50b) comprises three motors (see Fig. 1a, 22.3, 22.4, 22.5) provided at a top of the base (1) and configured to drive the first (3), second (4), 31Attorney Docket No.: YSK-P0325and third arms (5) respectively (see Fig. 1a). Haaf fails to disclose three speed reducers provided at a bottom of the base and configured to reduce speed of motive power of the three motors respectively. However, Mihara teaches three speed reducers (see Fig. 4, 14) provided at a bottom of the base (11) and configured to reduce speed of motive power of the three motors (13) respectively (see Fig. 4). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Haaf with speed reducers, as taught by Mihara, to reduce the speed of the motors to provide the required speed of motion and to multiply the torque of the motor to provide the required torque.
Regarding claim 7, the combination of claim 6 elsewhere above would necessarily result in the following limitations: the at least one parallel link robot (Haaf, Fig. 4, 50b) includes a belt (Mihara, Fig. 4, 15) which is inserted through an opening provided in the base (Mihara, Fig. 4, opening between 11b and 11a) and which is configured to transmit motive power of the motors (Haaf, Fig. 1b, 22.3, 22.4, 22.5; Mihara, Fig. 4, 13) to the speed reducers (Mihara, Fig. 4, 14), respectively (Mihara, Fig. 4).
Regarding claim 13, Haaf discloses a parallel link robot (see Fig. 4, 50b) comprising: a base (see Fig. 1a, 1) having an axis (1); a movable portion (2) to which an end effector (20) is attachable and which is movable relatively to the base along the axis (see Fig. 1a); 33Attorney Docket No.: YSK-P0325 first (3), second (4) and third (5) arms provided to project outwardly in a radial direction with respect to the axis and arranged around the axis (see Fig. 1a), each of the first, second and third arms connecting the base and the movable part to move the movable part along the axis (see Fig. 1a); first (22.3), second (22.4) and third (22.5) motors provided at a top of the base and configured to drive the first, second and third arms, respectively (see Fig. 1a). Haaf fails to disclose first, second and third speed reducers provided at a bottom of the base and configured to reduce speed of motive power of the first, second and third motors, respectively to transmit the reduced motive power to the first, second and third arms, respectively. However, Mihara teaches first, second and third speed reducers (see Fig. 4, 14) provided at a bottom of the base (11) and configured to reduce speed of motive power of the first, second and third motors (13), respectively to transmit the reduced motive power to the first, second and third arms, respectively (22). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Haaf with speed reducers, as taught by Mihara, to reduce the speed of the motors to provide the required speed of motion and to multiply the torque of the motor to provide the required torque.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658